The Honorable Jackie W. St. Clair   Opinion No. H-897
Commissioner
Texas Department of Labor and       Re: Authority of the
     Standards                      Department of Labor and
P. 0. Box 12157, Capitol Station    Standards to make special
Austin, Texas 78711                 boiler inspections and
                                    charge a fee therefor.
Dear Commissioner St. Clair:
     You have requested our opinion regarding the authority
of the Department of Labor and Standards to make special
boiler inspections and to charge a fee therefor. You state
that, since 1~969,the Department has been conducting "shop
surveys" for boiler manufacturers to enable such manufacturers
to obtain certification by the American Society of Mechanical
Engineers. The Department has been charging for this service
a fee of $60.00 per half day and $100.00 per full day, plus
travel and per diem expenses of the inspectors.
     The Texa.sBoiler Inspection Law, article 5221c, V.T.C.S.,
authorizes the Commissioner of the Department of Labor and
Standards to inspect certain steam boilers and to promulgate
"rules and regulations . . . for the construction, installation,
use, maintenance and operation of steam boilers and appurten-
ances.thereof." Sections 4, 6. Furthermore, the Commissioner
is required thereby to fix and collect fees for such inspections,
not to exceed $15.00. Section 12. The statute does not, however,
provide for the inspection of boiler manufacturers, nor authorize
a fee therefor.
     We understand a "shop survey" to be a general inspection
of the plant and machinery of a boiler manufacturer, including
an evaluation of the qualifications of its employees.



                        p. 3770
The Honorable Jackie W. St. Clair - page 2   (H-897)


          It is well established that an administrative agency
has only those powers expressly granted to it by statute and
those necessarily implied therefrom. StaufferIk.oEit;ioz$
San Antonio, 344 S.W.2d 158 (Tex. Sup 1961).              I
article 5221~ cannot be construed to authorize the Commissioner
of the Department of Labor and Standards to conduct "shop
surveys" of boiler manufacturers and to charge a fee for such
inspections. We do not consider or decide the question of
whether the Department of Labor as Standards might properly
conduct a more narrow inspection directed at boilers being
constructed in the shops of manufacturers.
                    SUMMARY
         The Department of Labor and Standards
         is not authorized under article 5221c,
         V.T.C.S., to conduct "shop surveys" of
         boiler manufacturers and to charge a fee
         therefor.




                                   L. HILL '
                              Attorney General of Texas




DAVID M._KENDALL, First Assistant




Opinion Committee
jwb


                        p. 3771